Case 6:19-cv-00003-JDK-JDL Document 122 Filed 05/20/20 Page 1 of 2 PageID #: 548




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

 GREGORY WALKER, #1661270,                        §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §          Case No. 6:19-CV-3-JDK-JDL
                                                  §
 BRYAN COLLIER, et al.,                           §
                                                  §
        Defendants.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge John D. Love pursuant to 28

 U.S.C. § 636.       On March 31, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 108) recommending that Defendant Texas Department of Criminal Justice be

 dismissed without prejudice for lack of subject matter jurisdiction pursuant to 28 U.S.C.

 § 1915A(b)(1). A return receipt indicating delivery to Plaintiff was received by the Clerk on April

 13, 2020 (Docket No. 113).

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,
Case 6:19-cv-00003-JDK-JDL Document 122 Filed 05/20/20 Page 2 of 2 PageID #: 549



 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 108) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 108)

 be ADOPTED and that Defendant Texas Department of Criminal Justice be DISMISSED

 WITHOUT         PREJUDICE        for   lack   of    subject   matter   jurisdiction    pursuant   to

 28 U.S.C. § 1915A(b)(1)).

        So ORDERED and SIGNED this 20th day of May, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE
